DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchana et al US 2019/0136702.
	Regarding claim 1, Kuchana et al discloses a two-shaft gas turbine, comprising: a compressor; a high-pressure turbine including a first shaft connected to a rotation shaft of the compressor; a low-pressure turbine including a second shaft separate from the first shaft, and being provided coaxially to the high-pressure turbine with an interval in an axis direction between the low-pressure turbine and the high-pressure turbine; an intermediate flow path provided between a final stage rotor blade of the high-pressure turbine and a first stage rotor blade of the low-pressure turbine in the axis direction, the intermediate flow path being configured to supply a combustion gas from the high-pressure turbine to the low-pressure turbine; and a strut disposed inside the intermediate flow path, the strut concurrently functioning as a first stage stator blade of the low-pressure turbine, wherein B/A > C/B is satisfied, where an annular flow path area of the intermediate flow path at an outlet of the final stage rotor blade is defined as A, an annular flow path area of the intermediate flow path at a leading edge position of the strut is defined as B, and an annular flow path area of the intermediate flow path at a trailing edge position of the strut is defined as C. See FIG. 2 and 6 and paragraphs [0029]-[0051].

Regarding claim 2, Kuchana et al discloses wherein the intermediate flow path is inclined with respect to the axis, expanding radially outward as the intermediate flow path extends from the high-pressure turbine side toward the low-pressure turbine side. See FIG. 2 and 6 and paragraphs [0029]-[0051].

Regarding claim 3, Kuchana et al discloses wherein the intermediate flow path includes a hub endwall that forms a radially inner boundary of the intermediate flow path, the hub endwall having a maximum inclination angle with respect to the axis of 300 or greater. See FIG. 2 and 6 and paragraphs [0029]-[0051].

Regarding claim 4, Kuchana et al discloses wherein the intermediate flow path includes a tip endwall that forms a radially outer boundary of the intermediate flow path, the tip endwall having a maximum inclination angle with respect to the axis of 400 or greater. See FIG. 2 and 6 and paragraphs [0029]-[0051].

Regarding claim 5, Kuchana et al discloses wherein a pressure bulkhead that divides the high-pressure turbine and the low- pressure turbine is provided between the high-pressure turbine and the low- pressure turbine in the axis direction, and at radially inward of the intermediate flow path, the pressure bulkhead is supported by the strut. See FIG. 2 and 6 and paragraphs [0029]-[0051].

Regarding claim 6, Kuchana et al discloses wherein the first shaft is supported by a bearing at both a first end portion side that extends farther to a front side in the axis direction than the compressor and an intermediate portion between the compressor and the high-pressure turbine. See FIG. 2 and 6 and paragraphs [0029]-[0051].

Regarding claim 7, Kuchana et al discloses wherein an area ratio C/A between the annular flow path area A of the intermediate flow path and the annular flow path area C of the intermediate flow path is 1.8 or greater, that is C/A > 1.8. See FIG. 2 and 6 and paragraphs [0029]-[0051].

Regarding claim 8, Kuchana et al discloses wherein a final stage stator blade of the high-pressure turbine is located radially inward from a reference blade cross-section at a mean height, and includes a blade cross-section with a leading edge position shifted further toward a pressure side than the leading edge position of the reference blade cross- section. See FIG. 2 and 6 and paragraphs [0029]-[0051].

Regarding claim 9, Kuchana et al discloses wherein a trailing edge position of the blade cross-section is shifted further toward a suction side than the trailing edge position of the reference blade cross-section. See FIG. 2 and 6 and paragraphs [0029]-[0051].

Regarding claim 10, Kuchana et al discloses wherein a throat length between final stage stator blades adjacent in a circumferential direction of the high-pressure turbine is greater than a reference throat length at a mean height, at a position radially inward from the mean height of the final stage stator blades. See FIG. 2 and 6 and paragraphs [0029]-[0051].

Regarding claim 11, Kuchana et al discloses wherein a final stage stator blade of the high-pressure turbine is formed to shift a flow axis of the combustion gas radially inward, the combustion gas is flowing toward the final stage rotor blade of the high-pressure turbine. See FIG. 2 and 6 and paragraphs [0029]-[0051].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747